DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CA2019/051027 07/24/2019
PCT/CA2019/051027 has PRO 62/861,223 06/13/2019 
PCT/CA2019/051027 has PRO 62/861,235 06/13/2019 
PCT/CA2019/051027 has PRO 62/861,228 06/13/2019 
PCT/CA2019/051027 has PRO 62/793,514 01/17/2019 
PCT/CA2019/051027 has PRO 62/793,654 01/17/2019
PCT/CA2019/051027 has PRO 62/755,318 11/02/2018 
PCT/CA2019/051027 has PRO 62/755,311 11/02/2018 
PCT/CA2019/051027 has PRO 62/755,328 11/02/2018 
PCT/CA2019/051027 has PRO 62/722,137 08/23/2018 
PCT/CA2019/051027 has PRO 62/722,135 08/23/2018 
PCT/CA2019/051027 has PRO 62/713,413 08/01/2018 
PCT/CA2019/051027 has PRO 62/713,399 08/01/2018 
PCT/CA2019/051027 has PRO 62/713,392 08/01/2018 
PCT/CA2019/051027 has PRO 62/711,372 07/27/2018 
PCT/CA2019/051027 has PRO 62/711,364 07/27/2018 
PCT/CA2019/051027 has PRO 62/711,335 07/27/2018

Claims 1, 8, 12, 18, 23, 26, 29-31, 34-35, 41, 44-45, 48-50, 52, 56, 64, 71, and 147-150 are pending.

Claim Interpretation
Claims 1, 29, 30, and 52 recite properties of the claimed composition which are measured using particular processes.  The claims do not require actively carrying out that measuring process, only that the products have the claimed properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 18, 23, 29, 31, 34, 35, 41, 44, 56, 64, 71, and 147 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hao (US 2009/0170801 A1, July 2, 2009).
Hao teaches fucoidan having a molecular weight between 150 kDa and 500 kDa or between 200 kDa and 500 kDa.  See paragraph [0022] and claims 6-8.  Gel filtration separates polysaccharides according to molecular weight [0042].  Fucoidan was fractionated using tangential flow ultrafiltration system having a molecular weight cutoff of 400 kDa, 200 kDa, 100 kDa, and 10 kDa.  Fucoidan having a molecular weight of 200-400 kDa and 100-200 kDa were prepared [0051].  Injections containing 100 mg/mL fucoidan in water [0052] and tablets containing cellulose [0053] were prepared.  The chemical composition of the fucoidans is shown in paragraph [0049] and the chemical composition from kelp is shown in paragraph [0051].  The total carbohydrate content is estimated by subtracting the % ash from 100, which results in about 70-80%.  Fucoidan isolated from kelp differs from fucoidan isolated from Chorda filum because there are acetyl groups in Chorda filum [0010], implying that fucoidan isolated from kelp does not contain acetyl groups.

    PNG
    media_image1.png
    343
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    605
    media_image2.png
    Greyscale

	Hao is silent about the claimed percentages of molecular weight distribution.  The molecular weight distribution is inherent because Hao prepared the compositions using ultrafiltration having specific molecular weight cutoffs.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the fucoidans taught by Hao because Hao teaches that fucoidans in the described molecular weight ranges are desirable.  An ultrafiltration membrane of a certain molecular weight can be used to fractionate fucoidans to obtain fractions having a certain molecular weight [0043], so the skilled artisan would have a reasonable expectation of success.

Claims 34, 48-50, 52, and 148-150 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2009/0170801 A1, July 2, 2009) in view of Springate (US 8,466,125 B2, June 18, 2013).
Hao teaches as set forth above, and implies that the fucoidan from kelp does not contain acetyl groups. 
Hao does not explicitly teach that the acetyl content is less than 5% w/w, and Han is silent about the appearance of the product.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Hao’s compositions wherein the acetyl content is less than 5% w/w.  Hao implies that fucoidan from kelp does not contain acetyl groups, and Springate confirms that fucoidans may have an acetyl content of less than 5% w/w.  The skilled artisan would prepare the composition because Hao’s desired source of fucoidan (kelp) does not contain acetyl groups.  It would have been further obvious to prepare a white product with a high carbohydrate content because Hao’s fucoidan is used for pharmaceutical applications, so a pure product is desirable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 12, 18, 23, 26, 29, 31, 34-35, 41, 45, 48-50, 52, 56, 64, 71, and 147-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 21, 24, 29, 33, 36, 39-40, 46, 49, 52-54, 56, 58, 64, 66-67, 69, 72, 74-78, 86, 93, and 197-210 of copending Application No. 17/260,266 (reference application). Although the the reference application claims a composition containing a fucan having a molecular weight distribution wherein at least 60% w/w of the distribution is greater than 100 kDa.  See claim 17.  At least 44% of the distribution is greater than 500 kda (claim 24).  The weight average molecular weight is greater than 100 kDa (claim 33).  The sulfation level is 20-60% w/w (claim 36).  The total carbohydrate content is 27-80% w/w (claim 39).  The total fucose content as a percentage of total carbohydrate is at least about 30% w/w (claim 40).  The total galactose content as a percentage of total carbohydrate is below about 60% w/w (claim 46).  The viscosity when dissolved in water at a concentration of 50 mg/mL is 4-50 cP (claim 49).  The composition is a white solid and is clear and colorless when dissolved in water (claims 52-53).  The fucan comprises less than 5% w/w acetyl content (claim 54) or substantially 0% (claim 56).  Medically acceptable compositions containing 0.02 mg/mL-100 mg/mL of fucan are claimed (claim 86).  Weight average molecular weight is 600-1800 kDa (claim 210).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, 18, 31, 34-35, 41, 44-45, 48-50, 52, 56, 64, 71, and 147-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 13, 15, 19, 22-24, 26-27, 30-32, 34-36, 38, 42, 50, 57, and 140-148 of copending Application No. 17/260,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a fucan composition having a molecular weight distribution wherein at least 60% of the distribution is . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, 18, 31, 34-35, 41, 44-45, 48-50, 52, 56, 64, 71, and 147-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 15, 17, 20-22, 24, 25, 28-30, 33-35, 37, 41, 49, 56, and 139-148  of copending Application No. 17/260,277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a fucan having a molecular weight distribution wherein at least 60% w/w of the distribution is greater than 100 kDa (claim 21).  At least 92% w/w of the distribution is greater than 100 kDa (claim 22).  The weight average molecular weight is greater than 100 kDa (claim 24).  The sulfation level is 20-60% (claim 25).  The total carbohydrate content is 27-80% w/w (claim 28).  The total of glucuronic acid, glucose, mannose, rhamnose and xylose content is below 12% w/w (claim 29).  The viscosity when dissolved in water at 50 mg/mL is 4-50 cP (claim .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, 18, 31, 34-35, 41, 44-45, 56, 64, 71, 147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-35, 37, 43-44, 52, 56-57, 59-71, and 99-113  of copending Application No. 17/260,275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a fucan having a molecular weight distribution wherein at least 60% w/w of the distribution is greater than 100 kDa (claim 101).  The sulfation level is 14-60% (claim 104).  Total carbohydrate is 27-80% (claim 105).  Total fucose content is at least about 30% w/w (claim 107).  Total galactose content is below 60% w/w (claim 108).  The total of glucuronic acid, mannose, rhamnose, and xylose content is below 30% w/w (claim 109).  The viscosity when dissolved in water at 50 mg/mL is 4-50 cP (claim 110).  A medical composition containing 0.02-100 mg/mL of the fucan is claimed (claim 44).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim 30 is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623